PER CURIAM.
Appellant Phillips was convicted of attempted robbery and assault with intent to commit murder in the second degree. Appellant Cooper was convicted of attempted robbery and aggravated assault.
The crimes of which a jury found appellants guilty occurred as they attempted to rob Younan’s Grocery at 13th and Myrtle Avenue in Jacksonville, Florida, on July 25, 1968. Before the robbery could be accomplished, one of the perpetrators fired a shot wounding an employee at the store and appellants broke and ran. Both appellants were identified by victims present at the scene.
We have considered the record on appeal and the briefs filed herein, and from such consideration we conclude that the questions raised by appellants are insubstantial. The jury’s guilty verdict is amply supported by the evidence. No reversible error having been demonstrated, the judgments in both cases are therefore
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.